455 S.E.2d 581 (1995)
264 Ga. 871
RIFE et al.
v.
CORBETT et al.
No. S95A0057.
Supreme Court of Georgia.
February 6, 1995.
*582 John W. McClure, Closson & Bass, Valdosta, for Rife et al.
William W. Broadfoot, III, Barham & Dover, Valdosta, for Corbett et al.
THOMPSON, Justice.
Oscar Carter conveyed adjoining tracts of land to his daughters and sons-in-law, the Corbetts and the Rifes. He granted the Corbetts "privileges of ingress and egress" across the property which he conveyed to the Rifes. As the years went by, the Corbetts used a roadbed along the Rifes' northernmost border to access their land. When the Rifes began planting shrubs and flowers alongside the roadbed, the Corbetts filed a petition in probate court to remove the obstructions. The probate court ordered the Rifes to remove any obstructions and the Rifes appealed to the superior court. Two weeks later, the Rifes put cables, crossties and creosote posts across the roadbed and the Corbetts filed suit in superior court seeking declaratory and injunctive relief.
Following a hearing upon the Corbetts' request for interlocutory injunction, the superior court found that the Corbetts would suffer immediate and irreparable harm unless it granted temporary injunctive relief. Accordingly, defendants were enjoined from placing or maintaining any obstructions in the roadbed until further order of the court. The Rifes appeal and we affirm.
"A trial court has the discretion to grant an interlocutory injunction to preserve the status quo and balance the conveniences of the parties pending final adjudication. Jackson v. Delk, 257 Ga. 541, 544 (361 SE2d 370) (1987). This court will not disturb that discretion unless it is abused or there is no evidence to support the ruling. Kennedy v. W.M. Sheppard Lumber Co., 261 Ga. 145, 146 (401 SE2d 515) (1991)." Ga. Dept. of Agriculture v. Ga. Crown Distributing Co., 262 Ga. 761, 425 S.E.2d 876 (1993).
We find no abuse of discretion in the superior court's grant of the interlocutory injunction. The evidence was sufficient to support the ruling.
Judgment affirmed.
All the Justices concur.